DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2019, 09/18/2020, 02/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kurobe et al. US 2015/0103853 A1 (hereinafter Kurobe).
Regarding Claim 1, Kurobe teaches a semiconductor laser module (Abst.; Fig. 12) comprising: a semiconductor laser device (semiconductor laser element 20, Fig. 12); a waveguide optical function device (amplification element 20B having waveguide 23, Fig. 12 and 13; Par. 95-109) that has an incidence end on which laser light emitted from the semiconductor laser device is incident (input end of waveguide 23 which receives laser light, Fig. 12 and 13; Par. 95-109) and that guides the incident light (light is guided to a linear portion 23a and a U-shaped branch portion 23b, Fig. 12 and 13; Par. 95-109); and a protrusion (monitoring PD 31, Fig. 13) that is provided on an extension line of a light path of the laser light emitted from the semiconductor laser device (U-shaped branch portion 23b, Fig. 12 and 13; Par. 95-109), the extension line extending beyond the incidence end (branch portion 23b extends below [i.e. beyond] the input end of waveguide 23 which receives laser light, Fig. 12 and 13; Par. 95-109).
Regarding Claim 2, Kurobe teaches the semiconductor laser module according to claim 1, further comprising a submount onto which the waveguide optical function device is fixed, wherein the protrusion is fixed onto the submount (support member 7B onto which amplification element 20B and monitoring PD 31 are mounted, Fig. 12; Par. 95-97).
Regarding Claim 3, Kurobe teaches the semiconductor laser module according to claim 1, wherein the protrusion is fixed onto the waveguide optical function device (amplification element 20B and monitoring PD 31 are both mounted onto support member 7B, and are thus fixed to one another via support member 7B, Fig. 12; Par. 95-97).
Regarding Claim 3, Kurobe teaches the semiconductor laser module according to claim 1, wherein the waveguide optical function device is a semiconductor optical amplifier that amplifies the incident laser light (semiconductor optical amplification element 20B, Fig. 12 and 12; Par. 95-109).
Regarding Claim 10, Kurobe teaches the semiconductor laser module according to claim 1, wherein a collimating lens and a condenser lens are arranged between the semiconductor laser device and the waveguide optical function device and the laser light emitted from the semiconductor laser device is spatially coupled to the incidence end of the waveguide in the waveguide optical function device via the collimating lens and the condenser lens (collimating lens 5 and condenser lens 8, Fig. 12; Par. 31; Par. 34; Fig. 12).
Regarding Claim 12, Kurobe teaches a semiconductor laser module (Abst.; Fig. 12) comprising: a semiconductor laser device (semiconductor laser element 20, Fig. 12); a waveguide optical function device (amplification element 20B having waveguide 23, Fig. 12 and 13; Par. 95-109) that has an incidence end on which laser light emitted from the semiconductor laser device is incident (input end of waveguide 23 which receives laser light, Fig. 12 and 13; Par. 95-109) and that guides the incident light (light is guided to a linear portion 23a and a U-shaped branch portion 23b, Fig. 12 and 13; Par. 95-109); and a submount onto which the waveguide optical function device and a protrusion are fixed together (support member 7B onto which amplification element 20B and monitoring PD 31 [i.e. “a protrusion”] are mounted, Fig. 12; Par. 95-97), wherein the protrusion is provided on a straight line that is parallel with an extension line of a light path of the laser light that is emitted from the semiconductor laser device (the linear portion 23a being the “extension line”; if one were to draw an imaginary line horizontally through monitoring PD 31, said line would be parallel with linear portion 23a, Fig. 12 and 13; Par. 95-109), the extension line extending beyond the incidence end (the linear portion 23a extends to the right of [i.e. beyond] the input end of waveguide 23 which receives laser light, Fig. 12 and 13; Par. 95-109).
Regarding Claim 13, Kurobe teaches a method of manufacturing a semiconductor laser module (Abst.; Fig. 12) including a semiconductor laser device (semiconductor laser element 20, Fig. 12) and a waveguide optical function device on which laser light emitted from the semiconductor laser device is incident and that guides the incident light (amplification element 20B having waveguide 23, Fig. 12 and 13; Par. 95-109), the method comprising: fixing the semiconductor laser device on a substrate of the semiconductor laser module (semiconductor laser element 20 mounted onto bottom plate 1a via support member 3, Fig. 12; Par. 27-36); fixing, onto the semiconductor laser device, a collimating lens that renders the laser light that is emitted from the semiconductor laser device into parallel light (collimating lens 5 mounted to support member 3, thus fixed onto semiconductor laser element 20 via support member 3, Fig. 12; Par. 27-36); positioning a first submount (support member 7B onto which amplification element 20B and monitoring PD 31 [i.e. “a protrusion”] are mounted, Fig. 12; Par. 95-97) onto which the waveguide optical function device and a protrusion (monitoring PD 31, Fig. 13) that is provided on an extension line in an incidence direction (U-shaped branch portion 23b, Fig. 12 and 13; Par. 95-109) from an incidence end of the waveguide in the waveguide optical function device (input end of waveguide 23 which receives laser light, Fig. 12 and 13; Par. 95-109) are fixed together such that the laser light that is rendered by the collimating lens into parallel light reaches the protrusion (laser light directed to monitoring PD 31, Fig. 12 and 13; Par. 95-109) and fixing the first submount onto the substrate (support member 7B mounted onto bottom plate 1a, Fig. 12; Par. 97); and fixing, between the collimating lens and the waveguide optical function device, a condenser lens (condenser lens 8, Fig. 12) for causing the laser light that is rendered by the collimating lens into parallel light to be concentrated on the incidence end of the waveguide in the waveguide optical function device (The condensing lens 8 causes the laser light L1, converted to the collimated light by the collimating lens 5, to be condensed and inputted to the semiconductor optical amplification element, Par. 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurobe.
Regarding Claim 11, Kurobe teaches the semiconductor laser module according to claim 10.
Kurobe does not explicitly teach wherein the diameter of the laser light that is rendered by the collimating lens into parallel light is larger than a thickness of the waveguide optical function device, and the height of the protrusion with respect to the submount is higher than the level of the waveguide optical function device. However, it is held that limitations relating to the size of elements are not sufficient to patentably distinguish over the prior art. (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)) (MPEP 2144.04). Additionally, it is held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) (MPEP 2144.04).
As such, it would have been obvious to one of ordinary skill in the art to modify Kurobe such that the diameter of the laser light that is rendered by the collimating lens into parallel light is larger than a thickness of the waveguide optical function device, and the height of the protrusion with respect to the submount is higher than the level of the waveguide optical function device, because limitations relating to the size of elements are not sufficient to patentably distinguish over the prior art, and because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In the present case, a device having the claimed relative dimensions would not perform any differently than the device taught by Kurobe. Additionally, Kurobe teaches the use of a condenser lens 8 to condense the parallel light from collimating lens 5 for input to the semiconductor optical amplification element 12 (Fig. 12; Par. 34). One of ordinary skill in the art would readily understand that the purpose of such a condenser lens to reduce the diameter of a divergent light beam, to converge at a focal point [in this case, the waveguide 23 of semiconductor optical amplification element 12]. Therefore, although not explicitly stated, the presence of condenser lens 8 would suggest to one of ordinary skill in the art that the diameter of the laser light that is rendered by the collimating lens into parallel light is larger than a thickness of the waveguide optical function device.
Regarding Claim 14, Kurobe teaches the method according to claim 13, wherein the fixing the collimating lens includes fixing the collimating lens onto a second submount having the semiconductor laser device fixed thereon (support member 3 onto which laser element 20 and collimating lens 5 are mounted, Fig. 12; Par. 27-36), and the fixing the semiconductor laser device includes, fixing, onto the substrate, the second submount having the semiconductor laser device and the collimating lens fixed thereon (support member 3 mounted onto bottom plate 1a, Fig. 12; Par. 27-36).
Kurobe does not explicitly teach fixing the second surmount onto the substrate after the fixing the collimating lens. However, it is held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)) (MPEP 2144.04).
As such, it would have been obvious to one of ordinary skill in the art to modify Kurobe such that the step of fixing the second surmount onto the substrate occurs after the step of fixing the collimating lens, because performing the process steps in such an order would not produce any new or unexpected results (i.e., regardless of the order performed, the end result would still be the collimating lens and the laser device fixed onto the second submount, and the second submount fixed onto the substrate).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurobe in view of Kelly et al. US 2009/0226138 A1 (hereinafter Kelly).
Regarding Claim 4, Kurobe teaches the semiconductor laser module according to claim 1, wherein the waveguide in the waveguide optical function device has a curved waveguide near the incidence end (U-shaped branch portion 23b, Fig. 12 and 13; Par. 95-109).
Kurobe does not teach the entire waveguide optical function device is arranged obliquely to the light path of the laser light that is emitted from the semiconductor laser device. However, Kelly teaches an optical device having a waveguide optical function device (semiconductor optical amplifier, Abst.) wherein the entire waveguide optical function device is arranged obliquely to the light path of the laser light that is emitted from a laser device (SOA arranged at a small angle to the path of the incident and emitted light in order to reduce reflection and coupling losses, Par. 63; Par. 83; Fig. 5), because this helps to reduce reflection and coupling losses (Par. 63; Par. 83; Fig. 5).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurobe such that the entire waveguide optical function device is arranged obliquely to the light path of the laser light that is emitted from the semiconductor laser device, because this helps to reduce reflection and coupling losses.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurobe in view of Guilleman et al. US 4118633 (hereinafter Guilleman).
Regarding Claim 6, Kurobe teaches the semiconductor laser module according to claim 1.
Kurobe does not teach wherein the protrusion has a semispherical shape. However, Guilleman teaches a photosensitive receiver (11, Fig. 1a) having a semispherical shape (front portion 17a having semi-spherical shape, Fig. 1a; Abst.; Col. 4, line 34 - col. 5, line 4), because this provides for a more uniform signal transmission/reception, improving tramission/reception ratios (Col. 1, line 67 - Col. 2, line 7).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurobe such that the protrusion has a semispherical shape, because this provides for a more uniform signal transmission/reception, improving tramission/reception ratios.
Regarding Claim 7, Kurobe teaches the semiconductor laser module according to claim 1.
Kurobe does not teach wherein the protrusion has a cylindrical shape. However, Guilleman teaches a photosensitive receiver (11, Fig. 1a) having a cylindrical shape (cylindrical portion 17c, Fig. 1a; Abst.; Col. 4, line 34 - col. 5, line 4), because this provides for a more uniform signal transmission/reception, improving tramission/reception ratios (Col. 1, line 67 - Col. 2, line 7).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurobe such that the protrusion has a cylindrical shape, because this provides for a more uniform signal transmission/reception, improving tramission/reception ratios.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurobe in view of Bijkerk US 2004/0021061 A1 (hereinafter Bijkerk).
Regarding Claim 8, Kurobe teaches the semiconductor laser module according to claim 1.
Kurobe does not teach wherein the protrusion is made of metal. However, Bijkerk teaches a photodiode made of metal (photodiodes and charged-coupled devices with at least one protective layer that consists of one material of the group consisting of carbides, oxides, borides, nitrides, fluorides, boron, carbon, tetrafluorethylen, ruthenium, rhenium, palladium, gold, platinum, Abst.; Par. 11-13; Claim 1), because this helps to prevent a drop in measuring sensitivity under prolonged exposure to radiation, due to oxidation and/or contamination of the active surface of the photodiodes (Abst.; Par. 11-13; Claim 1).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurobe such that the protrusion is made of metal, because this helps to prevent a drop in measuring sensitivity under prolonged exposure to radiation, due to oxidation and/or contamination of the active surface of the photodiodes.
Regarding Claim 9, Kurobe as modified by Bijkerk teaches the semiconductor laser module according to claim 8, wherein the protrusion is made of gold (Au) (gold, Abst.; Par. 11-13; Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636